Labauve, J.
The deceased Bernard Ohappel made his will by public act, or the 1st January 1853, by which he emancipated the said Ida Han-*175Hall and Clementine her daughter (both being'at the time his slaves), and appointed them his heirs and universal legatees. The said testator having departed this life, his will was duly probated on the 23d January, 1854. It is admitted that Ida Hannah was duly and fully emancipated by the said Bernard Chappel before his death, but Clementine remained a statu liber under the will.
On the 11th December, 1861, the plaintiff, Ida Hannah, filed her petition, stating that the testator had appointed her and her said daughter his sole heirs and universal legatees ; that the testamentary dispositions concerning said Clementine (a minor and a slave! falls, she, the said Clementine, being incapable of receiving it, the actual laws of the State of Louisiana prohibiting the emancipation of slaves. The said Clementine being a minor, without tutor, the court appointed Alfred Grima as her curator ad hoe, to defend this suit.-
The said curator appeared and, in substance, denied plaintiff’s right to the whole estate, and prayed that plaintiff’s demand be rejected. He further prayed that the said Clementine be recognized as universal legatee with her said mother, of the said estate, and that the said Ida Hannah, her mother, be put in possession of defendant’s share, in her capacity of natural tutrix, etc.
On the 14th February, 1860, the court below gave a judgment of non-suit against said plaintiff, and she appealed.
At the time of the making and probating of the will the said Clementine could have been absolutely emancipated under certain conditions ; but there can be no doubt that she became a statu liber under the will, and entitled to receive donations. C. C. Arts. 193, 1462.
In the actual state of things, the said Clementine has been put in the full enjoyment of absolute freedom as a free person of color.
It is therefore adjudged and decreed that the judgment of the lower court be reversed, and that plaintiff’s demand be dismissed. It is further decreed that the said Clementine be recognized as universal legatee with her said mother, each for one undivided half of the estate of said Bernard Chappel, and that the said plaintiff and appellant pay costs in both courts.